Citation Nr: 1755319	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  04-42 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for left ear hearing loss.

3.  Entitlement to a compensable evaluation for left leg muscle strains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Army from December 1972 to December 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2003 and June 2005 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This case was previously before the Board in January 2007 when the claims of entitlement to compensable evaluations for left ear hearing loss and a left leg muscle strain were denied.  The Court of Appeals for Veterans Claims (Court) issued a memorandum decision in September 2008 vacating those denials, and the appeal was remanded to the Board.  

In May 2009, the issues on appeal were heard again by the Board, and were remanded for additional evidentiary development.  In July 2016, the Board again remanded the case to afford the Veteran a hearing before the Board.

In May 2017, the Veteran and his Spouse testified before the undersigned in a videoconference hearing.  A transcript of the proceedings has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, remand is again necessary in order to properly adjudicate the issues on appeal.

In the Veteran's May 2017 hearing, he stated that his left ear hearing loss and left leg muscle strain had worsened since the last VA examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As such, a new VA examination is warranted to more accurately assess the severity of the Veteran's left ear hearing loss and left leg muscle strain.

Furthermore, the December 2014 VA examination assessing the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is insufficient for adjudicative purposes.  The examination report states that the Veteran does not have a present diagnosis of PTSD, but does have a diagnosis of bipolar disorder.  The etiology of the Veteran's acquired psychiatric disorder is not discussed by the examiner.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The failure to address the etiology of the Veteran's acquired psychiatric disorder, to include bipolar disorder, depression and PTSD renders the most recent VA examination inadequate, and a more thorough examination is necessary upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's left ear hearing loss, left leg muscle strain, and acquired psychiatric disorder, to include bipolar disorder, depression and PTSD since September 2010.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to determine the current etiology and severity of the Veteran's acquired psychiatric disorder, to include bipolar disorder, depression and PTSD.  The examiner should review the entire claims file, with particular attention to any lay statements as to onset of symptomatology.  The examiner should advance an opinion as to the following:

Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's acquired psychiatric disorder, to include bipolar disorder, depression and PTSD, had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  The Veteran should also be scheduled for a VA audiological examination to determine the current nature and severity of his service-connected left ear hearing loss.  The examiner should review the entire claims file, with particular attention to any lay statements as to observable symptomatology and its functional impact.  The examiner should specifically indicate all puretone threshold values and Maryland Speech Recognition scores.  

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for any and all opinions provided.  If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  Finally, the Veteran should be scheduled for an examination before a physician with the appropriate training and knowledge to determine the current level of severity of his service-connected left leg muscle strains.  The examiner should review the entire claims file, with particular attention to any lay statements as to observable symptomatology.  All symptoms associated with this condition should be described in detail.  

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

5.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


